I do not believe that we have the right, after a hearing has been given in compliance with the law, to substitute our judgment for that of the School Board where there is no arbitrary discrimination, and the Board has not acted in a capricious manner. State ex rel. Bourgeois v. Board of Supervisors of Louisiana State University, Etc., 205 La. 177,17 So.2d 25; State ex rel. Cotonio v. Louisiana Bar Ass'n,111 La. 967, 36 So. 50; State ex rel. Thoman v. State Board of Certified Public Accountants, 172 La. 261, 134 So. 85; Walsh v. New Orleans Cotton Exchange, 188 La. 338, 177 So. 68. Also see: Frank Bros. v. Nat'l Labor Relations Board, 64 S.Ct. 817; International Ass'n of Machinists v. National Labor Relations Board, 311 U.S. 72, 61 S.Ct. 83, 85 L.Ed. 50.
The mere fact that Act 58 of 1936 provides that the right of appeal is not impaired does not, in my opinion, alter the general rule.
I do not believe that it was ever the intention of the Legislature to divest the School Board of discretion in matters of this nature, provided the discretion is not exercised in an arbitrary or capricious manner.
For these reasons, I concur in the decree.